Citation Nr: 1221971	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's social worker


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issues by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Pursuant to his claim to reopen the issue of entitlement to service connection for paranoid schizophrenia, the Veteran testified at a June 2009 Board hearing before a Veterans Law Judge.  In October 2009, the Board denied the Veteran's claim to reopen, after which the Veteran appeal to the United States Court of Appeal for Veterans Claims (Court).  In August 2010, the parties filed a Joint Motion to vacate the Board's October 2009 decision and remand the claim to reopen for further development.  In September 2010, the Court vacated the October 2009 Board decision and remanded the Veteran's claim for development in accordance with the provisions of the August 2010 Joint Motion.

In April 2011, the Board reopened the Veteran's claim of entitlement to service connection for paranoid schizophrenia, and remanded it for further development.  Subsequent to the accomplishment of the directed development, the RO issued a September 2011 supplemental statement of the case wherein the Veteran's service connection claim for paranoid schizophrenia was denied.

Following the September 2011 supplemental statement of the case, the Veterans Law Judge who conducted the June 2009 hearing retired.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Because the Veterans Law Judge who conducted the June 2009 hearing has since retired, she cannot participate in the adjudication of the Veteran's above-captioned claim.  As such, in May 2012, the Board sent the Veteran a letter requesting that he indicate on a provided form whether he desired another opportunity to testify at a hearing before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  In June 2012, the Veteran returned the provided form wherein he indicated that he wished to appear for a hearing before a new Veterans Law Judge via video conference at the RO.

This additional hearing must be scheduled before the Board can adjudicate the Veteran's claim of entitlement to service connection for paranoid schizophrenia.  38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a Board hearing via video conference at the earliest opportunity.  Notify him of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

